Per curiam.
The former husband was adjudicated to be in contempt for nonpayment of sums due to the former wife in accordance with a settlement agreement incorporated into their final judgment and decree of divorce. He appeals. This court affirms.
Submitted February 23, 1979
Decided April 17, 1979.
Torin D. Togut, Scott McLarty, for appellant.
William O. Green, Roger F. Huff, for appellee.
1. No abuse of discretion on the part of the trial court has been established by the appellant. Brown v. Brown, 237 Ga. 122 (227 SE2d 14) (1976).
2. This court finds that this appeal was taken for delay only, and the clerk is directed to enter ten percent damages upon the remittitur. Code Ann. § 6-1801.

Judgment affirmed.


All the Justices concur, except Jordan and Hall, JJ., who dissent from Division 2.